DETAILED ACTION
Claims 13-15 are new.  Claims 3, 6-9, and 12 are withdrawn from further consideration.  Claims 1-7, 9, 10, and 12 are currently amended.  A complete action on the merits of pending claims 1, 2, 4, 5, 10, 11, and 13-15 appears below.
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 3, 6-9, and 12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 9/23/21.
Applicant's election with traverse of claims 1, 2, 4, 5, 10, 11, and 13-15 in the reply filed on 9/23/21 is acknowledged.  The traversal is on the ground(s) that the search for the elected species would encompass the non-elected species.  This is not found persuasive because the limitations pertain to the control device and as stated in the Restriction Requirement filed 7/28/21 they all have different control instructions.  Different search strategies are required to find each species. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
	
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 4, 10, 11, and 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eder US 20080172052 (Eder).
Regarding claims 1 and 10, Eder teaches a first grasping piece including a first electrode (Fig. 2 302); a second grasping piece including a second electrode being different from the first electrode (Fig. 2 304) and the second grasping piece being configured to grasp a treatment target together with the first grasping piece by opening and closing with respect to the first grasping piece (Figs. 5a and 5b); and a sensor, the sensor being configured to detect a load acting on the second grasping piece (par. [0050]), the control device being configured to: obtain the load detected by the sensor; output electric energy to the first electrode and the second electrode; supply a high-frequency current to the treatment target for treating the treatment target; and switch between a first mode and a second mode based on the load detected by the sensor, the second mode being different from the first mode in a control scheme such that  outputs of the electric energy to the first electrode and the second electrode differ between the 
Regarding claim 2, Eder teaches wherein application of the high- frequency current to the grasped treatment target are different between the first mode and the second mode (par. [0055] before the reduction of power is the first mode after is the second mode).
Regarding claims 4, 11, and 14, Eder teaches further configured to determine whether the load detected by the sensor is smaller than the threshold and wherein when the load is less than the threshold, the control device is configured to operate in the first mode (par. [0055] it determines if the threshold is met and a reduction occurs when it is exceeded).
Regarding claim 13, Eder teaches wherein when the load is greater than or equal to the threshold, the control device is configured to operate in the second mode (par. [0055] reduction of power with pressure threshold).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Eder in view of Yates 20170000541 (Yates).
Regarding claims 5 and 15, Eder teaches wherein, when the load is greater than or equal to the threshold, the control device is configured to: reduce the electric energy to the first electrode and the second electrode (par. [0055])
Eder does not explicitly teach increase a time for outputting the electric energy to be greater than a time for outputting electric energy when the load is less than the threshold, and such that a blood vessel is sealed to a same degree as when the load is less than the threshold.

It would have been obvious to one of ordinary skill in the art at the time the invention was effectively filed to modify the device of Eder to extend the period of time when the power is decreased, as taught by Yates.  This technique compensates for the amount of tissue between the jaws since a larger impedance is an indication of thicker tissue (Yates par. [0369]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN T. CLARK whose telephone number is (408)918-7606.  The examiner can normally be reached on Monday-Friday 7AM-3PM MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on (571)272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/R.T.C./Examiner, Art Unit 3794                                                                                                                                                                                                        



/THOMAS A GIULIANI/Primary Examiner, Art Unit 3794